Brewer, J.
The conclusions above stated in the opinion *378of the court in Peake v. New Orleans, compel an affirmance of the judgment in the case between the same parties numbered 459, and by stipulation cases numbered 41 and 460 are to be controlled by this decision, and the same orders will therefore be entered in them.
Mr. Richard De Gray, Mr. Grover Cleveland and Mr. Thomas J. Semmes for appellants.
Mr. Carleton Hunt for appellees.
Fuller, C. J., and Harlan and Lamar, JJ., dissent from these judgments for the reasons stated in their dissenting opinion in Peake v. New Orleans.
Brown, J., did not hear the arguments in these cases, and takes no part in their decision.